Citation Nr: 1750253	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral lower extremity disorder, claimed as radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to June 1971 and from September 1975 to September 1979.

In April 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.  The issues were previously remanded by the Board in July 2010 and June 2016 for further evidentiary development.  Unfortunately, as discussed below, another remand is necessary to evaluate the claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Veteran underwent a VA examination and was diagnosed with lumbosacral strain and degenerative arthritis of the spine.  The examiner found that the disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness based, in part, on an absence of in-service back complaints.  However, the examiner failed to take into consider a June 1977 service treatment record that noted a complaint of low back pain and the June 2010 Board remand, which stated the Veteran was competent to state he injured his back in service and his DD-Form 214 showed he earned the Parachute Badge during his first period of service.  

Therefore, a new medical opinion is necessary to consider whether the in-service complaints and evidence of a Parachute Badge alter the medical opinion.  The issue of service connection for a bilateral lower extremity disorder is inextricably intertwined with the issue of service connection for a low back disorder.  Therefore, that issue will be held in abeyance pending the outcome of the examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Obtain an opinion from an appropriate clinician regarding the etiology of the Veteran's low back.  The clinician should be provided with the complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the clinician.

The clinician is asked to provide an opinion as to whether it is at least as likely as not that any present low back disorder is related to service.  In so doing, the examiner should review and comment on the June 1977 service treatment record that noted a complaint of low back pain, considering that the Veteran is competent to state he injured his back in service and his DD-Form 214 showed he earned the Parachute Badge during his first period of service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Thereafter, review the record and reconsider the remanded claims.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

